                                          Case 2:17-cv-01604-APG-GWF Document 28 Filed 05/24/19 Page 1 of 3



                                      1   ROBERT S. LARSEN, ESQ.
                                          Nevada Bar No. 7785
                                      2   WING YAN WONG, ESQ.
                                          Nevada Bar No. 13622
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 South Fourth Street, Suite 1550
                                      4   Las Vegas, Nevada 89101
                                          Telephone: (702) 577-9300
                                      5   Facsimile: (702) 255-2858
                                          E-Mail: rlarsen@grsm.com
                                      6           wwong@grsm.com

                                      7   Attorneys for Palm Hills Homeowners Association, Inc.

                                      8
                                                                              UNITED STATES DISTRICT COURT
                                      9
                                                                                      DISTRICT OF NEVADA
                                     10
                                          WELLS FARGO BANK, N.A.,                                           )      Case No.:   2:17-cv-01604-APG-GWF
                                     11                                                                     )
                                                                       Plaintiff,                           )
Gordon Rees Scully Mansukhani, LLP




                                     12                                                                     )      JOINT MOTION FOR ORDER TO
                                          vs.                                                               )      EXTEND TIME FOR PALM
     300 S. 4th Street, Suite 1550




                                     13                                                                     )      HILLS HOMEOWNERS
       Las Vegas, NV 89101




                                          SATICOY BAY LLC SERIES 43 PANGLOSS;                               )      ASSOCIATION TO FILE
                                     14   ABSOLUTE COLLECTION SERVICES, LLC;                                )      RESPONSE TO COMPLAINT
                                          PALM HILLS HOMEOWNERS ASSOCIATION,                                )      (ECF NO. 1)
                                     15   INC.                                                              )
                                                                                                            )      (Second Request)
                                     16                               Defendants.                           )
                                                                                                            )
                                     17

                                     18              Pursuant to Local Rules IA 6-1, IA 6-2, and LR 7-1, Plaintiff Wells Fargo Bank, N.A.,
                                     19   Defendant Saticoy Bay LLC Series 43 Pangloss, and Defendant Palm Hills Homeowners
                                     20   Association, 1 by and through their attorneys of record, stipulate as follows:
                                     21              1.       This is the second stipulation for extension of time to allow Defendant Palm Hills
                                     22   Homeowners Association (“Palm Hills”) to respond to the Complaint filed by Plaintiff Wells
                                     23   Fargo Bank, N.A. (“Wells Fargo”) (ECF No. 1).
                                     24              2.       Wells Fargo filed the Complaint against Palm Hills on June 8, 2017.
                                     25              3.       The following day on June 9, 2017, the Court issued an Order Staying Case. ECF
                                     26   No. 9.
                                     27

                                     28   1
                                              Absolute Collection Services, LLC has not appeared in this action.

                                                                                                    -1-
                                          Case 2:17-cv-01604-APG-GWF Document 28 Filed 05/24/19 Page 2 of 3



                                      1          4.      The Court recently issued an Order Granting Defendant Saticoy Bay LLC Series

                                      2   43 Pangloss’ Motion to Lift Stay. ECF No. 19.

                                      3          5.      In the Order, the Court required the parties to meet and confer regarding

                                      4   discovery as well as issues the parties intend to raise in any dispositive motion the parties

                                      5   anticipate filing within the next 90 days. Id.

                                      6          6.      The Court previously granted a stipulation to allow Palm Hills additional time,

                                      7   until May 24, 2019, to file a response to the Complaint as the two parties were engaging in on-

                                      8   going meet and confer to discuss the basis for Palm Hills’ anticipated motion to dismiss the

                                      9   Complaint. ECF No. 23.

                                     10          7.      Counsel for Wells Fargo and Palm Hills now have had two conferences to discuss

                                     11   issues to be raised in any dispositive motion which Palm Hills may file. The parties believe a
Gordon Rees Scully Mansukhani, LLP




                                     12   final conference may be beneficial to determine whether a motion to dismiss by Palm Hills will
     300 S. 4th Street, Suite 1550




                                     13   be necessary or appropriate.
       Las Vegas, NV 89101




                                     14          8.      For these reasons, Wells Fargo and Palm Hills stipulate that Palm Hills will have

                                     15   an additional two weeks, until June 7, 2019, to file a response to the Complaint.
                                     16

                                     17   DATED: May 23, 2019                                DATED: May 23, 2019

                                     18   SNELL & WILMER LLP                                 GORDON REES SCULLY
                                                                                             MANSUKHANI, LLP
                                     19

                                     20   /s/ Nathan G. Kanute                               /s/ Wing Yan Wong
                                          Jeffrey Willis, Esq.                               Robert S. Larsen, Esq.
                                     21   Nevada Bar No. 4797                                Nevada Bar No. 7785
                                          Nathan G. Kanute, Esq.                             Wing Yan Wong, Esq.
                                     22   Nevada Bar No. 12413                               Nevada Bar No. 13622
                                          50 W. Liberty St., Ste. 510                        300 South Fourth Street, Suite 1550
                                     23   Reno, NV 89501                                     Las Vegas, Nevada 89101

                                     24   Attorneys for Plaintiff Wells Fargo Bank, N.A.     Attorneys for Palm Hills Homeowners

                                     25

                                     26

                                     27

                                     28

                                                                                           -2-
                                          Case 2:17-cv-01604-APG-GWF Document 28 Filed 05/24/19 Page 3 of 3



                                      1   DATED: May 23, 2019

                                      2   MICHAEL F. BOHN, ESQ., LTD.

                                      3

                                      4   /s/ Adam R. Trippiedi
                                          Michael F. Bohn, Esq.
                                      5   Nevada Bar No. 1641
                                          Adam R. Trippiedi, Esq.
                                      6   Nevada Bar No. 12294
                                          376 E. Warm Springs Road, Suite 140
                                      7   Las Vegas, NV 89119

                                      8   Attorneys for Defendant Saticoy Bay LLC
                                          Series 43 Pangloss
                                      9

                                     10

                                     11
                                                                                    IT IS SO ORDERED:
Gordon Rees Scully Mansukhani, LLP




                                     12
     300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                     14                                             UNITED STATES MAGISTRATE JUDGE

                                     15
                                                                                    DATED: May 28, 2019
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                      -3-
